Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/146,741
Filing Date: 28 Sep 2018
Appellant(s): Thompson et al.



__________________


EXAMINER’S ANSWER





10/7/2020 appealing from the Office action mailed on 10/6/2020.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS.
1.	Rejection made to claims 28-37 under 35 USC § 112(a) as failing to comply with the written description requirement has been withdrawn.

The following ground(s) of rejection are applicable to the appealed claims.
2.	Rejection of claims 28, 33-35 under 35 USC § 103(a) as being unpatentable over Schein 6,002,394 in view of Snow US 20020147790.
3.	Rejection of claims 29; 31-32 under 35 USC § 103(a) as being unpatentable over Schein and Snow in further view of Harris US 20010033243.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schein 6,002,394 in view of Snow US 20020147790. 

Regarding claim 28, Schein teaches a system for making a selection for instructing a channel control system through a computing device, the system comprising: 
a processor; (Schein C2L58, processor) 
a non-transitory computer-readable storage medium storing computer program instructions that, when executed by the processor, cause the system to respond to a receipt of a signal indicative of a selection of a user interface element on the computing device that is associated with a television program by performing steps comprising: (Schein C7L15 electronic guide database [associated with a television program] is generated locally, the system for creating the electronic programming guide must receive television schedule information and process the received information to create a database. on-screen display generator (OSD), and a [user] control interface for tuning to selected channels.)
determining a television function identifier based on the given television service provider identifier and the information identifying television program, including in the signal, the television function identifier specifying a setting of the channel control system to display the television program on the television of the channel control system; (Schein C9L40 The entries [ television channel programs], and {Fig. 21A channel 8 service provider HBO displayed on EPG[including in the signal] function identifier time dated channel program start end time} in the channel data table are changed infrequently and are determined by the location of the subscriber unit and type of services received.) 
selecting at least one infrared code compatible with the channel control system based on the television function identifier for configuring the channel control system to display the television program on the television of the channel control system; (Schein C7L11 Alternatively, the program guide can be displayed on a computer monitor 83 that interactively controls the television set through, for example, an IR interface including an IR blaster 84 to generate IR codes to control the television and/or a VCR.) and 
transmitting the at least one infrared cod to the computing device.
 (Schein C7L16 the system for creating the electronic programming guide must receive [to be received it must be transmitted] television schedule information and process the received information to create a database.)
Schein does not explicitly teach determining a location identifier for the computing device;
However examiner maintains that it was well known in the art at the time the invention was filed as taught by Snow.  Regarding determining a location identifier for the computing device; Snow para 20 teaches determine the user’s geographic location based on the user’s Internet Protocol (IP) address. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Schein in view of Snow such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving internet TV. 
Schein does not explicitly teach selecting a given television service provider identifier from a set of television service provider identifiers based on the location identifier.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Snow.  Regarding selecting a given television service provider identifier from a set of television service provider identifiers based on the location identifier, Snow para 13 teaches computer retrieves an Internet address from the database corresponding to a website containing content specific to the traced geographic location of the user, and automatically redirects the user to a website corresponding to the retrieved Internet address.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Schein in view of Snow such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving internet TV. 

	
Regarding claim 33 Schein and Snow  teach all of the limitations of claim 28 and further teaches, wherein the channel control system further comprises at least one of a set-top box, and a digital video recorder.(Schein Fig. 11 set top box and VCR and C5L20 VCRs or any other type of recording and/or storage device (analog or digital).)

Regarding claim 34 Schein and Snow teach all of the limitations of claim 28 and further teaches, wherein the television function identifier specifying a setting of the channel control system comprises a television channel setting for the channel control system that corresponds to display of the television program. (Schein Fig. 21A EPG)

Regarding claim 35 Schein and Snow teach all of the limitations of claim 34 and further teaches, wherein the television channel includes digitally-distributed television channels obtained through online streaming. (Schein C6L37 Digital TV signals received via cable)


Claims 29; 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schein and Snow in further view of Harris US 20010033243. 

Regarding claim 29 Schein and Snow  teach all of the limitations of claim 28 but does not teach, wherein selecting the at least one infrared code compatible with the channel control system further comprises selecting the at least one infrared code based on stored configuration information for the channel control system. Regarding wherein selecting the at least one infrared code compatible with the channel control system further comprises selecting the at least one infrared code based on stored configuration information for the channel control system. Harris para 82 teaches, The configuration data configures the electronic system so that it is able to control all of the external electronic devices 12 as a universal remote control would. Para 51, utilized to control and operate various external electronic devices including but not limited to televisions.  Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schein and Snow teach in view of Harris for the purpose of improving internet TV. Also Schein para 105 teaches this but is not as elegant. 

Regarding claim 31, Schein, Snow and Harris teaches all of the limitations of claim 29 and Schein further teaches, wherein the instructions further cause the system to determine an internet protocol address associated with the computing device, and wherein determining the location identifier is based on the internet protocol address associated with the computing device. Schein teaches (Schein 104 the computer network is the World Wide Web and each server 350 is set up as a network file server addressable by a unique address. The guide will provide listings information for all channels in the viewer's local cable line-up.) 

Regarding claim 32 Schein, Snow and Harris all of the limitations of claim 28 and further teaches wherein the at least one infrared code compatible with the channel control system is selected based on the configuration information. (Schein US 6002394, C7L11 the program guide can be displayed on a computer monitor 83 that interactively controls the television set through, for example, an IR interface including an IR blaster 84 to generate IR codes to control the television and/or a VCR.) Schein does not teach receiving, from the computing device, configuration information including model information associated with the channel control system, regarding receiving, from the computing device, configuration information including model information associated with the channel control system, (Harris teaches para 82, Once the control station 40 has determined what the type, brand and model of each of the electronic devices 12 is, the control station 40 then generates "configuration data" that is then downloaded to the electronic system 100. The configuration data configures the electronic system so that it is able to control all of the external electronic devices 12 as a universal remote control would. The user then utilizes the programmed remote control similar to a universal remote control.) Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schein and Snow  in view of Harris for the purpose of improving internet tv. 


(2) Response to Argument
Appellants argue that the rejection of claim 28 must be withdrawn for failing to comply with the requirements of 35 U.S.C. § 132(a).  Specifically, it is argued that the rejection fails to provide any reasoning or information to help understanding how or why one of skill in the art would recognize how the combination of Schein and Snow meet a) the clamed step of “determining a television function identifier…”, b) the claimed step of “selecting at least one infrared code…”, and c) the claimed step of “selecting a given television service provider identifier…” as set forth above.
The examiner respectfully disagrees.
Regarding limitation a), Schein teaches determining a television function identifier (Fig.21A channel 8 is the television function identifier that may be selected to tune to channel 8) based on the given television service provider identifier (Fig.21A HBO) and the identifying information for the television program(Fig.21A program name ‘Whales’), the television function identifier specifying a setting of the channel control system to display the television program on the television of the channel control system (Fig.21A #526 is displayed on the television); Also as previously provided (Schein C9L40 The entries [television channel programs], and {Fig. 21A channel 8 service provider HBO displayed on EPG function identifier time dated channel program start end time} in the channel data table are changed infrequently and are determined by the location of the subscriber unit and type of services received.)
Regarding b), the claimed step of “selecting at least one infrared code compatible with the channel control system based on the television function identifier for configuring the  Schein teaches “selecting at least one infrared code compatible with the channel control system (Schein C7L11, IR interface including an IR blaster 84 to generate IR codes to control the television and/or a VCR.) based on the television function identifier (Schein C7L11, program guide; as noted above the channel 8 is the television function identifier that may be selected to tune to channel 8 from the program guide) for configuring the channel control system (Schein C7L11, to control the television and/or a VCR.) to display the television program on the television of the channel control system (Schein C7L11; interactively controls the television set)”. Examiner notes that to control the television is to select a channel with the IR remote. Also (Schein C7L11 Alternatively, the program guide can be displayed on a computer monitor 83 that interactively controls the television set through, for example, an IR interface including an IR blaster 84 to generate IR codes to control the television and/or a VCR.)
Regarding c), the claimed step of “selecting a given television service provider identifier from a set of television service provider identifiers based on the location identifier”.  
Examiner notes that Appellant’s specification teach that the geographic location is selected by the user from a website and is based on this selection by the user “the so-called top 25 rule” is applied to present the user with the top 25 most popular model for the region for the user to select from.   
Schein C7L11 teaches “selecting a given television service provider identifier from a set of television service provider identifiers” as rejected in the claims. But Schein does not teach “based on the location identifier.” Examiner notes that this limitation was addressed in a 103 rejection. Snow para 13 was used to teach “based on the location identifier”. As stated in Snow para 13, the computer retrieves website containing content specific to the geographic location of the user.  

Appellants further argue that “Specifically, while the Office has concluded that “it would have been obvious to one of ordinary skill in the art to combine the teachings of Schein in view of Snow such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving internet TV” (OA, pg. 7), it is respectfully noted that no reasoning has been provided in support of this rejection. Accordingly, without any explanation as to how or why Schein as modified by Snow would result in the exact invention claimed, it can only be concluded the rejection is based on nothing more than the very hindsight bias that KSR warns against. See KSR, 550 U.S. at 421. For example, it is noted that it has not been explained nor is it evident why one of skill in the art would be motivated to modify Schein “for the purpose of improving internet TV.” Likewise, the Office has failed to explain how or why “improving internet TV” in Schein would be beneficial or advantageous to one of ordinary skill in the art.”
In this case, the explanation as to how and why Schein as modified by Snow would result in the exact invention claimed is that Schein teaches “internet broadcasting, to user devices such as PCTV” and Snow teaches “presenting [broadcasting] over the internet user content [movie times] on a computer [PC]”.  As such both Schein and Snow teach improvements to internet TV.  Both systems are software programs providing internet content, and therefore it would have been obvious to one of ordinary skill art to combine the teachings of Schein in view of Snow [both of which are in the same field of endeavor of software that provides internet content] such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving internet TV. Therefore the rejections are respectfully maintained by Examiner.   
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellants further argue: “Yet further, the Office has failed to explain how or why modifying Schein’s system to include Snow’s “computer retrieves an Internet address from the database corresponding to a website containing content specific to the traced geographic location of the user, and automatically redirects the user to a website corresponding to the retrieved Internet address” would have been routine, predictable, or otherwise obvious to an ordinarily skilled artisan (let alone how or why it would lead one of skill in the art to the claimed invention which is not directed to redirecting a user to a website).”
As stated above, the explanation as to how and why Schein as modified by Snow would result in the exact invention claimed is that Schein teaches “internet broadcasting, to user devices such as PCTV” and Snow teach “presenting [broadcasting] over the internet user content [movie times] on a computer [PC]”.  As such both Schein and Snow teach improvements to internet TV.  Both systems are software programs providing internet content, and therefore it would have been obvious to one of ordinary skill art to combine the teachings of Schein in view of Snow [both of which are in the same field of endeavor of software that provides internet content] such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving internet TV. Therefore the rejections are respectfully maintained by Examiner.   

Appellants further argue: “Yet further, the Office has not explained how or why one of skill in the art would have a reasonable expectation that simply incorporating Snow’s “computer retrieves an Internet address from the database corresponding to a website containing content specific to the traced geographic location of the user, and automatically redirects the user to a website corresponding to the retrieved Internet address” into the system of Schein would be successful (which it would not as the two system are not even compatible and, as such, would require additional modification of Schein). 
As stated above, the explanation as to how and why Schein as modified by Snow would result in the exact invention claimed is that Schein teaches “internet broadcasting, to user devices such as PCTV” and Snow teach “presenting [broadcasting] over the internet user content [movie times] on a computer [PC]”.  As such both Schein and Snow teach improvements internet TV.  Since both systems teach software programs providing internet content, they are clearly compatible with one another and there is a reasonable expectation of success in a combined system that is both logical and predictable. 

Appellants further argue:  “It is additionally respectfully submitted that Snow, which is directed to solving the problem of people having to go through bothersome and time-consuming search engines or the hassle of customizing personalized web pages in order to access the desired information (]j 0003) is non-analogous art. Specifically, one of skill in the art would not find anything with Snow’s disclosure directed to solving this problem by automatically presenting a user of a website with content particular to the user's geographic location.to be reasonably pertinent to the problem faced by the inventor, namely, how to control tuning operations of an infrared responsive device.”
In response to appellant’s argument that Schein and Snow are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Schein teaches “internet broadcasting, to user devices such as PCTV” and Snow teach “presenting over the internet user content on a computer”.  As such both Schein and Snow teach “improving internet TV”.   Therefore the rejections are maintained by Examiner.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Examiner, Art Unit 2422
Conferees:
/MICHAEL LEE/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.